Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 January 2020, 16 March 2020, 12 November 2020, 7 January 2021 and 3 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  However, Examiner notes that references mentioned but not cited have not been considered specifically; and a list of document in a miscellaneous incoming letter is not considered an IDS.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: no such claim limitations remain.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent. No. 5,637,148 to Kuster et al. in view of U.S. Patent No. 5,113,701 to Martin.
Regarding claim 1:  In Figs. 1-3, Kuster disclose a film forming apparatus substantially as claimed and comprising: first and second heating chambers (Fig. 3, 37 and 5) including first and second heating spaces/volumes; first and second heating moving mechanisms (circulating conveyors 16) provided in said first and second heating spaces, said first heating moving mechanism performing first heating treatment by moving a substrate  in a first direction inside said first heating space, and said second heating moving mechanism performing second heating treatment by moving said substrate in a second direction inside said second heating space; a conveyance moving mechanism (conveyors 19 and 21) configured to perform conveyance processing of moving said substrate along a conveying direction, to thereby cause the substrate to pass through a film forming path outside said first and second heating chambers, and convey said substrate between the first and second heating chambers; and a film forming mechanism (22) configured to perform film forming treatment of toward said substrate passing through said film forming path, wherein after at least one heating treatment of said first and second heating treatments is performed, a thin film is formed on said substrate by performing said film forming treatment with said film forming mechanism.
However, Kuster et al. fail to disclose the film forming mechanism as a mist sprayer configured to perform mist spraying treatment of spraying source mist toward said substrate , the source mist being obtained by atomizing a source solution.
Examiner notes that the courts have ruled the following: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  In particular, Examiner notes that the mist spraying mechanism has been interpreted as a nozzle.
Martin teaches that as an alternative to performing film forming using a curtain, a spray process may alternatively be performed as is known in the art (see, e.g., column 8, rows 21-30), wherein whatever mechanism performs the spray is considered an equivalent of a nozzle/mist sprayer, and wherein the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art to have provided a spray nozzle capable of spraying a mist in Kuster et al. as an alternative film forming mechanism as taught by Martin.
 
With respect to claims 2 and 3, in the film forming apparatus of Kuster et al., said second direction appears to be a direction opposite to said first direction, and said conveying direction appears to be direction perpendicular to said first and second directions; and the first and second directions appear to be directions perpendicular to a surface of said substrate, and said conveying direction appears to be a direction in parallel with the surface of said substrate, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided it as such, wherein the courts have ruled the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 4, in modified Kuster et al., said first direction is an ascending direction from a lower side toward an upper side, and said second direction is a descending direction from the upper side toward the lower side, said film forming path includes first and second film forming paths having same formation lengths, said first and second film forming paths are provided at first and second positions different from each other in said first direction so that the first and second film forming paths do not overlap each other, and said first position has such a positional relationship that the first position is located higher than said second position in said first direction, said conveying direction includes first and second conveying directions, said first conveying direction is a direction from said first heating chamber toward said second heating chamber, and said second conveying direction is a direction from said second heating chamber toward said first heating chamber, said conveyance moving mechanism includes first and second conveyance moving mechanisms, said first conveyance moving mechanism performs first conveyance processing of  moving said substrate from said first heating chamber to said second heating chamber along said first conveying direction so that said substrate is passed through said first film forming path, said second conveyance moving mechanism performs second conveyance processing of moving said substrate from said second heating chamber to said first heating chamber along said second conveying direction so that said substrate is passed through said second film forming path, and said conveyance processing includes said first and second conveyance processings, said mist spraying mechanism includes first and second mist spraying mechanisms, said first mist spraying mechanism performs first mist spraying treatment of spraying toward said substrate passing through said first film forming path, said second mist spraying mechanism performs second mist spraying treatment of spraying toward said substrate passing through said second film forming path, and said mist spraying treatment includes said first and second mist spraying treatments, and a basic cycle being a series of processing performed in order of said first heating treatment, said first 
With respect to claim 5, in modified Kuster et al., a distance from said first position to said second position in each of said first and second heating chambers is defined as a heating process length, a formation length of said first and second film forming paths is defined as a same film forming process length.  Regarding claim limitation, “a moving speed of said substrate with said first and second heating moving mechanisms is defined as a same heating moving speed, and a moving speed of said substrate with said first and second conveyance moving mechanisms is defined as a same conveyance moving speed, necessary heating time is required to perform said first and second heating treatments, and necessary mist spraying time is required to perform said first and second mist spraying treatments, and said heating process length and said heating moving speed are set to satisfy said necessary heating time, and said film forming process length and said conveyance moving speed are set to satisfy said necessary mist spraying time” again see above regarding intended use.
With respect to claim 6, a number of times of repeated performance of said basic cycle is defined as number of cycles, and said number of cycles is set to such that a film thickness of a thin film reaches a predetermined film thickness.  Again see above regarding intended use.
With respect to claim 9, in Kuster et al., said substrate includes a plurality of substrates.   However, Examiner also notes that the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster et al. and Martin as applied to claims 1-6 and 9 above, and further in view of U.S. Patent No. 2,236,398 to Drummond.
Kuster et al. and Martin disclose the apparatus substantially as claimed and as described above.
However, Kuster et al. and Martin fail to disclose a first heating mechanism provided inside said first heating chamber, the first heating mechanism being configured to heat said first heating space without touching said substrate; and a second heating mechanism provided inside said second heating chamber, the second heating mechanism being configured to heat said second heating space without touching said substrate, wherein each of said first and second heating mechanisms includes a plurality of heating units configured to heat said substrate by radiating infrared light along a plurality of radiation directions different from each other. 
Drummond teaching providing a plurality of infrared lamps on the equivalent of a mounting tables to heat substrate from different directions for the purpose of accelerating and speed up drying/heating.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention effectively filed to have provided a first heating mechanism provided inside said first heating chamber, the first heating mechanism being configured to heat said first heating space without touching said substrate; and a second heating mechanism provided inside said second heating chamber, the second heating mechanism being configured to heat said second heating space without touching said substrate, wherein each of said first and second heating mechanisms includes a plurality of heating units configured to heat said substrate by radiating infrared light along a plurality of radiation directions different from each other in Kuster et al. and Martin in order to heat substrates from different directions thereby accelerating and speed up drying/heating as taught by Drummond.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster et al. and Martin as applied to claims 1-6 and 9 above, and further in view of U.S. Patent No. 4,678,169 to Fishman et al.
Kuster et al. and Martin disclose the apparatus substantially as claimed and as described above.
However, Kuster et al. and Martin fail to disclose each of said first and second mist spraying mechanisms includes a first direction mist spraying unit configured to perform first direction mist spraying treatment of spraying said source mist toward said first direction, and a second direction mist spraying unit configured to perform second direction mist spraying treatment of spraying said source mist toward said second direction, wherein each of said first and second mist spraying treatments includes said first direction mist spraying treatment and said second direction mist spraying treatment. 
Fishman et al. teach providing mist spraying mechanisms/units on both sides of a substrate for the purpose of processing both sides during normal processing (see, e.g., column 4, rows 9-23).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided mist spraying mechanisms/units on both sides of the substrates of Kuster et al. and Martin in order to process both sides of the substrate during normal processing as taught by Fishman et al.
Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not fully persuasive. 
In response to Applicant’s argument with respect to 112f interpretations, Examiner agrees, the amendments to the claims respect to these features render these interpretations moot.
However, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant has not addressed 
The courts have ruled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716